t c memo united_states tax_court fred l baker and lisa a powers petitioners v commissioner of internal revenue respondent docket no filed date fred l baker for petitioners carmino j santaniello for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure after concessions the only issue for decision is whether a dollar_figure loss claimed by petitioner fred l baker hereinafter petitioner should be treated as an ordinary or capital_loss findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference at the time the petition was filed petitioners resided in new milford connecticut petitioner was a practicing attorney during the relevant period petitioners timely filed their federal_income_tax return using the cash_receipts_and_disbursements_method of accounting prior to date raymond staron held an option to purchase commercial property located pincite post road east in westport connecticut for which he had paid dollar_figure hereinafter post road east will be referred to as the property the property consisted of approximately one-half acre with four separate buildings raymond staron sought out others who would be willing to invest in the property on date petitioner bernard staron george allingham and raymond staron purchased the property for dollar_figure million they acquired title to the property as tenants in common the purchasers financed percent of the purchase_price with a dollar_figure million loan from citytrust each of the individual purchasers signed a note and mortgage on the property for the dollar_figure million loan neither the note nor the mortgage limited the purchasers' individual liability to citytrust at the time of the purchase petitioner and the three other purchasers intended to sell the property as soon as possible because of a change in economic conditions the property could not be sold as a result the property continued to be rented to tenants through in date a checking account was opened in the name of bass and was thereafter used to deposit rental income and pay expenses related to the property bass is an acronym using the first letters of the last names of messrs baker allingham raymond staron and bernard staron gross_income and deductions related to the property for were reported on a u s partnership return of income form_1065 this partnership return was filed using the name bass associates george d allingham gen ptr bass associates' 1987_partnership return reported gross_income of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure on schedules k-l partner's share of income credits deductions etc attached to the 1987_partnership return the partners' percentages of profit loss and ownership were reported as follows 1bass associates had acquired an employer_identification_number that it used on its partnership returns for the years through partner's percentage of partner profit loss ownership of capital raymond staron george d allingham fred l baker bernard staron the schedule_k-1 for petitioner reflected his distributive_share of partnership loss from rental real_estate activity as dollar_figure partnership returns were also filed for bass associates for the years and each of these returns contained schedules k-1 reflecting the same percentage share of profit loss and ownership these partnership returns reported losses from rental real_estate activity for and in the respective amounts of dollar_figure dollar_figure and dollar_figure the schedules k-1 attached to the partnership returns reported petitioner's share of the partnership's loss from rental_real_estate_activities for and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioners did not report any losses attributable to bass associates on their or individual income_tax 2the partnership returns reported gross_income and expenses from rental real_estate as follows gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number returns these losses were suspended pursuant to the provisions of sec_469 on date petitioner conveyed his interest in bass associates to mr allingham the written assignment provided as follows whereas bass associates a connecticut general_partnership was formed in december of partnership consisting of the following partners and their percentage ownership in said partnership fred l baker george d allingham raymond staron bernard staron whereas on date the partners d b a bass associates purchased the land and buildings known as post road east westport connecticut property more particularly described on schedule a annexed hereto and made a part hereof and whereas the property is subject_to a first mortgage in favor of citytrust in the original principal_amount of dollar_figure dated date and recorded in volume at page of the westport land records as amended and whereas assignor desires to sell assign transfer and set over to assignee all of his right title and interest in and to said partnership and assignee agrees to purchase all of assignor's right title and interest in said partnership and now therefore in consideration of the foregoing recitals and of the mutual covenants conditions and agreements herein contained the parties hereto do hereby agree as follows 3unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure assignor will convey all his interest in the partnership to the assignee for the consideration listed herein assignor shall be relieved of fifty percent of his twenty percent interest of the liability to citytrust ie of dollar_figure dollar_figure x dollar_figure assignor shall remain liable to assignee and the partnership for fifty percent of his twenty percent interest ie of dollar_figure dollar_figure x dollar_figure assignee assumes the full liability therefor and will indemnify and hold assignor harmless from any and all claims liens etc in connection with the partnership this agreement shall be binding upon and inure to the benefit of the parties hereto and their respective heirs successors and assigns in witness whereof the parties have hereunto set their hands and seals on the day and year first above written this document was signed by petitioner and mr allingham on date petitioner executed a quitclaim_deed conveying his interest in the property to mr allingham for the stated consideration of dollar_figure a copy of the quitclaim_deed was attached to the assignment of petitioner's partnership_interest in bass associates on petitioners' income_tax return they reported a loss of dollar_figure from the sale of petitioner's interest in bass associates in statement attached to their return the loss is explained as follows statement - gains and losses from sale of assets bass associates sec_1231 gains and losses ptrshp interest - bass date acquired date sold gross_sales price big_number cost or other basis big_number adjustments to basis adjusted_basis big_number total gain_or_loss -big_number activity summary total sec_1231 gain_or_loss -big_number on schedule e supplemental income and loss of petitioners' income_tax return petitioners reported a partnership loss of dollar_figure from bass associates consisting of a loss from rental real_estate activity of dollar_figure and the suspended partnership losses from through statement attached to petitioners' return indicates that petitioner was a general_partner of bass associates which was engaged in rental real_estate activity opinion the only issue for decision is whether the dollar_figure loss that petitioner sustained on date is an ordinary or capital_loss losses from sales or exchanges of capital assets are allowable only to the extent allowed in sec_1211 and sec_1212 sec_165 if an individual's capital losses exceed capital_gains sec_1211 restricts deductions for capital losses to the lower_of dollar_figure or the excess of such losses over gains the term capital_asset is defined in sec_1221 as property held by the taxpayer whether or not connected with his trade_or_business subject_to five specified exceptions one such exception sec_1221 includes real_property used in the taxpayer's trade_or_business gain_or_loss from the sale of a partnership_interest is generally considered as gain_or_loss from the sale_or_exchange of a capital_asset sec_741 pollack v commissioner 69_tc_142 holding sec_741 operates independently of sec_1221 sec_1_741-1 income_tax regs the gain_or_loss of a partner on the sale of a partnership_interest is the difference between the amount_realized and the partner's adjusted_basis in the partnership_interest sec_1_741-1 income_tax regs for purposes of sec_741 the amount_realized includes the transferor-partner's share of liabilities assumed by the transferee sec_752 there is no dispute in this case regarding either the amount or timing of the dollar_figure loss the only issue is whether thi sec_4the limit is dollar_figure in the case of a married individual filing a separate_return loss is capital or ordinary petitioners recognize that the sale of a partnership_interest gives rise to capital_gain or loss resolution of this issue therefore turns on a factual question of whether petitioner's loss resulted from his sale of a partnership_interest in bass associates as respondent contends or whether the loss resulted from petitioner's sale of real_property used in a trade_or_business as petitioners contend whether a partnership exists for federal_income_tax purposes is governed by federal_law 327_us_280 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 88_tc_1405 sec_1_761-1 income_tax regs the term partnership is broadly defined in sec_761 as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on but is not a corporation trust or estate see also sec_7701 recognition of partnership for federal tax purposes requires that the parties conduct some business activity estate of winkler v commissioner tcmemo_1997_4 the regulations in this regard provide as follows mere co-ownership_of_property which is maintained kept in repair and rented or leased does not constitute a partnership tenants in common however may be partners if they actively carry on a trade business financial operation or venture and divide the profits thereof for example a partnership exists if co- owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent sec_1_761-1 income_tax regs see also sec_301_7701-3 proced admin regs petitioners bear the burden of proving that a partnership did not exist rule a 290_us_111 54_tc_1691 affd 457_f2d_1 3d cir in determining whether a particular relationship between persons constitutes a partnership for tax purposes the intent of the persons involved is the controlling factor commissioner v tower supra pincite since intent is a subjective matter not readily discernable by a trier of fact a court must rely on objective acts as evidence of intent 43_tc_252 affd 352_f2d_995 2d cir factors relied upon by this court include the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties' control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise 42_tc_1067 alhouse v commissioner tcmemo_1991_652 affd sub nom 12_f3d_166 9th cir petitioners contend that there never was a partnership they argue that petitioner and messrs allingham raymond staron and bernard staron never entered into a written partnership_agreement never operated as a trade_or_business and never intended to form a partnership it is true that there was no written partnership_agreement however the lack of a written_agreement is not dispositive we have previously held that a partnership existed without a written_agreement where other evidence indicated that two or more individuals intended to and did operate as a partnership 65_tc_197 affd 583_f2d_443 9th cir demirjian v commissioner supra pincite- the objective facts regarding bass associates contradict petitioners' contention that there was no partnership from through the property was rented rents were collected and deposited into a checking account in bass' name and expenses were paid out of the bass accounts for each of these years the income and expenses related to the operation of the property were reported on partnership returns and the percentages of each partner's ownership profits and losses were reflected on schedules k-1 on petitioners' income_tax return the operating losses and loss on the sale of petitioner's interest in the venture were clearly and explicitly reported as being from a partnership named bass associates indeed the sale of petitioner's interest to mr allingham was pursuant to a written document that explicitly states that it was a sale of a partnership_interest both petitioner and mr allingham signed this document on date it was not until petitioners' loss deduction was challenged that petitioner disclaimed the existence of the partnership mr allingham who purchased petitioner's partnership_interest pursuant to a written_agreement and who prepared the partnership returns and petitioners' return testified at trial that he never intended bass associates to be a partnership neither petitioner nor the other two partners testified in light of mr allingham's prior actions and representations that bass associates was a partnership we cannot accept the explanation offered by mr allingham at trial we find that the dollar_figure loss that petitioner sustained in resulted from the sale of his partnership_interest in ba sec_5these percentages were not reflected in the note signed by the partners wherein they each appear to have become jointly and severally liable to citytrust the quitclaim_deed to the property is not in evidence associates it follows that this loss is a capital_loss allowable only to the extent allowed in sec_1211 and sec_1212 decision will be entered under rule
